Order entered August 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01232-CR

                           CHARLES WAYNE PHIFER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00169-H

                                           ORDER
        Before the Court is the State’s August 13, 2019 first motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief filed on or before September 30,

2019.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE